DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 30-43 and 51) and the species of “plasma” (as the “body fluid” used in the claimed method) in the reply filed on 2/26/2021 is acknowledged.
3.	Claims 30-51 are pending in the application. Claims 44-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 30-43 and 51 are currently under examination.
Drawings
4.	The drawings are objected to because each of Figures 2-15 contains text that is illegible due to poor resolution.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 30-43 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,128,861. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 9,128,861 teach or render obvious all the features as recited in instant claims 30-43 and 51. Specifically, claims 1 and 18-19 of U.S. Patent No. 9,128,861 disclose a method that has all the features of the method of instant claim 1 and is more specific. In addition, the further features as recited in dependent claims 31-43 and 51 are also taught or rendered obvious by claims 1-22 of U.S. Patent No. 9,128,861.

s 30-43 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,745,626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 9,745,626 teach or render obvious all the features as recited in instant claims 30-43 and 51. Specifically, claims 1 and 17-18 of U.S. Patent No. 9,745,626 disclose a method that has all the features of the method of instant claim 1 and is more specific. In addition, the further features as recited in dependent claims 31-43 and 51 are also taught or rendered obvious by claims 1-22 of U.S. Patent No. 9,745,626.

8.	Claims 30-43 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,266,890. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10,266,890 teach or render obvious all the features as recited in instant claims 30-43 and 51. Specifically, claims 1 and 3 of U.S. Patent No. 10,266,890 disclose a method that has all the features of the method of instant claim 1 and is more specific. In addition, the further features as recited in dependent claims 31-43 and 51 are also taught or rendered obvious by claims 1-17 of U.S. Patent No. 10,266,890.

9.	Claims 30-43 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,415,091. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-26 of U.S. Patent No. 10,415,091 teach or render obvious all the features as recited in instant claims 30-43 and 51. Specifically, claims 1 and 19 of U.S. Patent No. 10,415,091 disclose a method that has all the features of the method of instant claim 1 and is more specific. In addition, the further features as recited in dependent claims 31-43 and 51 are also taught or rendered obvious by claims 1-26 of U.S. Patent No. 10,415,091.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
11.	Claims 30-42 and 51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark et al. (Nature Biotechnology 2011, 29:908-914, with 2 pages of supplementary “ONLINE METHODS”).
Regarding claims 30 and 42
Clark et al. teach, throughout the whole document, a method for sequencing a nucleic acid sample isolated from a body fluid of an individual (e.g., a genomic DNA sample isolated from blood drawn from a healthy, anonymous volunteer. See supplementary “ONLINE METHODS”, the “Sample collection” paragraph), comprising: (a) contacting said nucleic acid sample with one or more capture probe sets (e.g., one or more sets of biotinylated oligonucleotide probes. See page 908, column 1, paragraph 1: “the capture of RNA coding regions by hybridizing genomic DNA to oligonucleotide ONLINE METHODS”); and (b) conducting one or more sequencing reactions on said one or more capture probe hybridized nucleic acid molecules to produce one or more sequencing reads (see Abstract; Figures 1-6; page 909, column 2, paragraph 1 – page 911, column 2, paragraph 1; supplementary “ONLINE METHODS”).
Regarding claim 31
The method according to Clark et al., wherein said one or more sequencing reactions produces at least 1,000,000,000 sequencing reads (e.g., “1,194,622,756” unambiguously mapped, nonduplicate 10-bp paired-end reads. See page 911, column 2, paragraph 2).
Regarding claim 32
The method according to Clark et al., wherein said one or more sequencing reads comprise paired end reads of at least 2 x 150 nucleotides (e.g., millions of nucleotides. See page 908, column 2, paragraphs 2-3; page 909, column 1, paragraph 2).
Regarding claims 33-36
Since the capture probe sets used in the method of Clark et al. enrich the whole exome and cover untranslated regions (UTRs) as well as introns (see Abstract; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5), they would necessarily enrich or cover the regulatory regions/elements located in untranslated regions (UTRs) and introns as recited in the instant claims.
Regarding claims 37-39
The method according to Clark et al., wherein said capture probe set configured to selectively enrich for said exome comprises sequences configured to capture all sorts of genomic region features in the whole exome (see Abstract; Figure 1; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5), which would include the particular types of genomic region features as recited in claims 38-39.
Regarding claim 40
The method according to Clark et al., wherein said one or more capture probe sets additionally comprise capture probes that are configured to selectively enrich for pathogen derived nucleic acid molecules (e.g., disease-associated nucleic acid molecules) (see page 913, column 1, paragraphs 2 and 5).
Regarding claim 41
The method according to Clark et al., wherein said one or more capture probe sets further comprises barcodes (e.g., the sequences in the overlapping regions of the capture probes can be considered as barcodes) (see Figure 1; page 908, column 2, paragraph 2).
Regarding claim 51
ONLINE METHODS”, the “Sample collection” paragraph), comprising (a) producing, with the aid of a computer processor, one or more capture probes, wherein said one or more capture probes are configured to hybridize to one or more genomic features selected from the group consisting of exons, untranslated regions (UTRs), splice sites, intronic regions and regulatory regions (see Figure 1; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5; supplementary “ONLINE METHODS”); (b) contacting said nucleic acid sample with said one or more capture probes to produce one or more capture probe hybridized nucleic acid molecules, wherein said one or more capture probes selectively enriches for an exome (see Abstract; Figure 1; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5; supplementary “ONLINE METHODS”); and (c) conducting one or more sequencing reactions on said one or more capture probe hybridized nucleic acid molecules to produce one or more sequencing reads (see Abstract; Figures 1-6; page 909, column 2, paragraph 1 – page 911, column 2, paragraph 1; supplementary “ONLINE METHODS”).
The language “to determine a presence or absence of cancer” recited solely in the preamble has not been given any patentable weight, as it is merely a recitation of intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

12.	Claims 30, 42-43 and 51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morin et al. (WO 2011/160206 A1).
Regarding claims 30 and 42-43
Morin et al. teach, throughout the whole document, a method for sequencing a nucleic acid sample isolated from a body fluid (e.g., blood or plasma. See page 11, lines 7-13) of an individual, comprising: (a) contacting said nucleic acid sample with one or more capture probe sets (e.g., Agilent SureSelect capture probes) to produce one or more capture probe hybridized nucleic acid molecules, wherein said one or more capture probe sets are configured to selectively enrich for an exome, wherein said exome comprises: (i) exons, (ii) untranslated regions (UTRs), and (iii) one or more splice sites, one or more intronic regions, one or more regulatory regions, or a combination thereof (see the whole document, particularly page 31, line 22 – page 32, line 10); and (b) conducting one or more sequencing reactions (using an lllumina Genome Analyzer) on said one or more capture probe hybridized nucleic acid molecules to produce one or more sequencing reads (e.g., paired-end reads) (see page 31, line 22 – page 32, line 10).
Regarding claim 51
Morin et al. teach, throughout the whole document, a method for sequencing a nucleic acid sample isolated from a bodily fluid (e.g., blood or plasma. See page 11, 
Conclusion
13.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639